825 F.2d 412
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, ex rel Hubert PATTY,Plaintiff-Appellant, Cross Appellee,v.The MARYVILLE-ALCOA NEWSPAPERS, INC.; Tutt S. Bradford; andJerome F. Moon, Defendants-Appellees, Cross Appellants
Nos. 86-5878, 86-5907
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1987.

ORDER
Before KENNEDY and NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.


1
These appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff brought this action in connection with defendant newspaper's refusal to run one of plaintiff's paid political advertisements.  Plaintiff alleged this refusal constituted violations of his first and fourteenth amendment rights and various provisions of the Sherman Antitrust Act and the Voting Rights Act, 42 U.S.C. Sec. 1973i(b).  The district court dismissed.  Plaintiff appealed this dismissal and defendants cross-appealed the denial of their request for sanctions for a Fed.R.Civ.P. 11 violation.


3
Upon consideration, we affirm for the reasons set forth in the district court's order of July 8, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.


4
Furthermore, upon review of the record and the brief filed by plaintiff, we find the appeal is frivolous and wholly without merit.  Accordingly, it is ORDERED that plaintiff, Patty, shall pay double costs.  Rule 38, Federal Rules of Appellate Procedure.